Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.

In claim 5, it is unclear the core can consist “essentially” of a material.
In claim 10, it is unclear how the choke can be “cooled”.
In claims 12 and 14, the recitation “the low . . . current” on lines 2-7 is unclear, confusing, as such indefinite. For example,  the recitation “the space” on line  6 lacks clear antecedent basis, it is unclear what the space is, how the “power supply” and “discharger” can “input” and “carry away” the signal or the current, and the recitation “or” is indefinite because it does not positively recite the claimed invention.  Also, it is unclear how this limitation is read on the preferred embodiment. Insofar as understood, no such space, power supply are discharger are seen on the drawings.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-14  are rejected under 35 USC 103 as being unpatentable over Ambo et al (DE102018100047) in view of Tang et al (CN105699737) and further in view of Marshall (US2005/0156702) and Suesse et al (EP0682395).
Regarding claim 1, Ambo et al disclose the circuit as shown on Figures 1-9 comprising:
-a current compensation  choke (50); 
-an inherent reference potential; and 
-a capacitor (80-82) connected in parallel with the current-compensated choke (80) and to the reference potential, 
-wherein a core (51) of the current-compensated choke (50) is configured to have a magnetic circuit.
Regarding to claim 5, wherein the core (51) consist essentially of a magnetic material to generate the magnetic flux. 
 Regarding to claim 7, wherein the current-compensated choke (50) has many coils (64, 74), see Figure 3.  
Regarding to claim 9,  wherein the coils (64, 74) are arranged in an uninterrupted area of the core.  

         Ambo et al  discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein the core has an air gap as called for in claim 1.  
-wherein the core has at least one further air gap as called for in claim 4.
- wherein the core of the current-compensated choke is a tape wound cut core as called for in claim 11.  
- wherein the current-compensated choke has four coils as called for claim 8.
          Nevertheless, Tang et al suggest to employ the gap (5) in the core (1) as shown on Figure 1 for compensating the excitation current  to improve linearity.
         Marshall suggests to employ the tape wound cut core a shown on Figure for the purpose of  providing a high saturation flux density, see the paragraph 0039.
         Suesse et al suggest to employ the core (6) a plurality of chokes (L, L,) as shown on Figures 4-6 for handling large current, see 
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the air gap for the core of Ambo et al as suggested by Tang et al for the purpose of  compensating the excitation current  to improve linearity.
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the tape wound cut core in the modified device 
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ more air gap and more choke  in the modified device of Ambo et al as suggested by Suesse et al for the purpose of handling large currents.
Regarding to claim 2,  the gap (5) of Tang et al  is air which is  a non-magnetic material.
Regarding claim 3, Tang et al suggest the air gap is 2cm2. Lacking of showing of criticality, selecting the optimum width of the air gap of the modified device for less than 1 mm  for the purpose of optimizing the performance of the core is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding to claim 6,  lacking of showing of criticality, selecting the optimum type of the capacitor as the feedthrough capacitor for optimizing the physical size of the modified device is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.
Regarding to claim 12, as the best construed, wherein further comprising:
- a power supply (205) and a power discharger (81, 82),
- wherein the power supply (205) or the power discharger is configured to input a signal or a current into the space or carry away the signal or the current from the space, and wherein the low-pass filter is configured to filter the signal or the current.  
Regarding claims 13-14, lacking of showing of criticality, cascaded two low pass filter  the device of Ambo et al for increasing the – is considered to be a matter of a design expedient what would have been obvious at the time of the invention.


Allowable Subject Matter

          Claims – would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842